DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Claims 1-8 and 15-20
II. Claims 9-14
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In particular, claims 1-8 and 15-20 are directed to performing a search from within a browser environment.  Claims 9-14 are directed to performing a search in a non-browser application.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there does not appear to be a generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Timothy Scull, Registration No. 42137, on 06/02/2022 a provisional election was made without traverse to prosecute the invention of claims 1-8 and 15-20 (species I).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 17/070760 filed 10/14/2020.  Claims 1-8 and 15-20 are currently pending.  Claims 9-14 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1 and 15 are independent claims.  

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was filed on the mailing date of the application on 10/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both web page [0038] and topic/parameter [0044].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1200” has been used to designate both method [0086] and mobile computing device [0106].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: pin 410 [0050].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 714 [Fig. 7]; 910 [Fig. 9]; 1460, 1461, 1420, 1430, 1435, 1474, 1476 [Fig. 14]; 1530 [Fig.15].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the content page” in the fourth and fifth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a content page”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the search” in the tenth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a search”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the re-rendered primary content page” in the tenth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a re-rendered primary content page”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the contents” in the tenth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] contents”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites “wherein context is one of language category or image” in the fourth line.  Examiner suggests using commas and reciting “wherein context is one of language, category, or image”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the browser” in the first line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a browser”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “sidebar search pane” in the second line.  Examiner suggests reciting “the sidebar search pane”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the same tab” in the second line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a same tab”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the sidebar search results” in the third line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the tailored  results”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the request” in the eighth line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the sidebar search request”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the browser application” in the second line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a browser application”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the contents” in the second line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] contents”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the search service request” in the first and second line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a search service results”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “wherein context is one of language, category or image” in the fourth line.  Examiner suggests using commas and reciting “wherein context is one of language, category, or image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the same subject matter without further limiting the subject matter of claim 4 from which it depends:  
4. The computer-implemented method of claim 1 further comprising disambiguating the sidebar search request, where disambiguating the sidebar search request further comprises determining a context of the primary content page, wherein context is one of language category or image.  
5. The computer-implemented method of claim 4 wherein the disambiguating comprises: determining a context of the primary content page, wherein the context is one of: language, category or image.  



Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner Note
The positively recited “processor” element of claim 15 has been interpreted as requiring hardware.
Examiner notes that co-pending application 17/556989 is similar in scope to the application but not arising to double patenting. Applicant is encouraged to be mindful of any future amendments of the instant application in order to prevent double patenting.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 6,785,670 B1; hereafter “Chiang”) in view of Mertens et al. (US 10,366,151 B1; hereafter “Mertens”).

Regarding Claim 1, Chiang teaches a computer-implemented method for performing operations on a graphical user interface, comprising: displaying, in a browser application, a primary content page; (Chiang column 2 lines 52-53, column 6 lines 12-15: a document [primary content page] is displayed within a document viewer; column 5 lines 37-39: the document viewer 52 may comprise a conventional Web browser; column 10 lines 5-6) 
receiving a request to perform a sidebar search based on selected text within the content page; (Chiang column 5 lines 44-49: search term designation module; column 6 lines 27-32 and 67 to column 7 lines 1-40, 65-66; column 8 lines 35-38: describing after receiving selected text from a document in the document view, receiving a request to perform a search based on the selected text; column 10 lines 7-22)
sending a sidebar search request to a search service for processing; (Chiang column 8 lines 39-44, 56-65; column 9 lines 6-15: the search initiation module sends the search request to a search engine [search service] for processing and generating search results)
responsive to the sidebar search request, receiving tailored results from the search service for display in a sidebar search pane; (Chiang column 9 lines 6-15; column 10 lines 30-35: search results are received to be displayed; column 9 lines 43-46; Fig. 8 showing the received search results being displayed in a sidebar search panel) and 
in response to receiving the tailored results, displaying, in the browser application, the tailored results from the search in the sidebar search pane alongside the [re-rendered] primary content page.  (Chiang column 9 lines 32-35, 43-47: a user may have sufficient screen area to display the document viewer 52 in parallel with the new instance of the web browser 50 [tailored results]; Fig. 8 showing the received search results being displayed in a sidebar search panel along side a primary content page; column 10 lines 30-35)
Chiang may not explicitly teach every aspect of the primary content page being re-rendered.
Mertens teaches in response to receiving the tailored results, displaying, in the browser application, the tailored results from the search in the sidebar search pane alongside the re-rendered primary content page.  (Mertens column 8 lines 54-67 to column 9 line 2: interface 200 can update to the display 250 and present the knowledge panel 256 received from the knowledge panel system 110 to the user; the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in; column 12 lines 52-58; column 4 lines 55-57; column 7 lines 53-58; Fig. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to re-render the primary content page as taught by Mertens for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang, with a reasonable expectation of success, in order to prevent visual obscurity, which would improve user experience and allow the user to maintain visual and mental context throughout the search.  In addition, both references (Chiang and Mertens) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying search results in sidebar. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 4, Chiang in view of Mertens teaches further comprising disambiguating the sidebar search request, where disambiguating the sidebar search request further comprises determining a context of the primary content page, (Mertens column 7 lines 63-64: identify one or more factual entities that is described or referenced by the content of the document; column 8 lines 7-12: entity and context identifier 109 can process the content of the document, e.g., text and images contained by the document, as well as metadata about the documents, e.g., document title, creation data, or access control lists; column 8 lines 15-30: context is determined; the entity and context identifier 109 may analyze the text behind the cursor) wherein context is one of language category or image. (Mertens column 8 lines 5-6; column 12 lines 46-48: a factual entity is a concept, subject, or topic; linguistic rules) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated.  Moreover, disambiguating the request would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 5, Chiang in view of Mertens teaches wherein the disambiguating comprises: determining a context of the primary content page, (Mertens column 7 lines 63-64: identify one or more factual entities that is described or referenced by the content of the document; column 8 lines 7-12: entity and context identifier 109 can process the content of the document, e.g., text and images contained by the document, as well as metadata about the documents, e.g., document title, creation data, or access control lists; column 8 lines 15-30: context is determined; the entity and context identifier 109 may analyze the text behind the cursor) wherein the context is one of: language, category or image.  (Mertens column 8 lines 5-6; column 12 lines 46-48: a factual entity is a concept, subject, or topic; linguistic rules) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated.  Moreover, disambiguating the request would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 6, Chiang in view of Mertens teaches wherein the search service comprises an enterprise data search service.  (Chiang column 5 lines 8-18; column 8 lines 20-24: describing utilizing enterprise data search services; Fig. 1; Mertens column 10 lines 12-20) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Chiang in view of Mertens teaches wherein the browser is a tabbed browser and the primary content page and sidebar search pane share the same tab.   (Chiang column 9 lines 42-46; Fig. 8; Mertens Fig. 2 showing a tabbed browser where the primary content page and knowledge panel [sidebar search pane] share the same tab; column 13 lines 4-8: document and knowledge panel are displayed contemporaneously) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated.  Moreover, providing a tabbed browser would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for multi-tasking purposes.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Zheng et al. (US 2016/0378839 A1; hereafter “Zheng”).

Regarding Claim 2, Chiang in view of Mertens may not explicitly teach every aspect of wherein the sidebar search request includes a modified user agent related to the browser application.  
Zheng teaches wherein the sidebar search request includes a modified user agent related to the browser application. (Zheng [0009] [0046] [0051] [0054] [0081]: obtaining user agent information carried in a search request sent by the client according to the search request; and obtaining the attribute information of the terminal where the client runs from the user agent information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sidebar search request to include a modified user agent related to the browser application as taught by Zheng for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, in order to improve the accuracy of the search result and search efficiency (Zheng [0005] [0025]).  In addition, references (Chiang in view of Mertens and Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching methods. This close relation between the references highly suggests a reasonable expectation of success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Howes et al. (US 2011/0191314 A1; hereafter “Howes”).

Regarding Claim 3, Chiang in view of Mertens does teach that “the panel may be sorted into an ordered stack, and the knowledge panels may be shown as a stack of panel wherein the top panel is fully readable, and the other panels are partially or completely occluded by the top panel” (Mertens column 10 line 67 to column 11 line 3); however, Chiang in view of Mertens may not explicitly teach every aspect of wherein the tailored results include a plurality of vertical search options for refining the contents of the sidebar search pane.  
Howes teaches wherein the tailored results include a plurality of vertical search options for refining the contents of the sidebar search pane.  (Howes [0027]: the aggregated results are grouped using a set of tabs 235 [vertical search options], each tab corresponding to one of the network search services 130, such that selecting one of the tabs (e.g., by clicking on it) displays only the search results obtained from the corresponding network search service; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of vertical search options for refining the contents of the sidebar search pane as taught by Howes for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, because in doings so would allow a user to view a subset of search results as wanted by user, thus, enhancing user experience and efficiency.  In addition, references (Chiang in view of Mertens and Howes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar-searching capability. This close relation between the references highly suggests a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Blinn et al. (US 2018/0107632 A1; hereafter “Blinn”).

Regarding Claim 8, Chiang in view of Mertens teaches wherein the tailored results include a plurality of controls, (Chiang Fig. 8 showing sidebar having plurality of controls) wherein at least two of the controls include a search box for refining the sidebar search results (Chiang Fig. 8 showing sidebar having a search box)
Chiang in view of Mertens does teach “when the knowledge panel is showing a map tile, the user may click or tap on the map tile to load a larger, more detailed, map. This larger map may be loaded and displayed contemporaneously with the document, it may replace the document, or it may load into a separate window or detachable interface element. Other types of documents are possible. For example, if the user selects a snippet from an encyclopedia, the full page of the encyclopedia may be loaded” (Mertens column 10 lines 23-31); however, Chiang in view of Mertens may not explicitly teach every aspect of a search in tab control for launching a new tab request. 
Blinn teaches a search in tab control for launching a new tab request.  (Blinn [0125] [0133]: the display component implements toggle GUI element 916 to allow the user to maximize display of a specific piece of content within the page; [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a search in tab control for launching a new tab request as taught by Blinn for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, for visibility purposes (Blinn [0125]).  In addition, references (Chiang in view of Mertens and Blinn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar pane user interfaces. This close relation between the references highly suggests a reasonable expectation of success.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Kogan et al. (US 2015/0169643 A1; hereafter “Kogan”).

Regarding Claim 15, Chiang teaches a system for displaying a sidebar search pane, the system comprises: a processor; (Chiang column 4 lines 12-13: central processing unit; Fig. 1)
and Page 31 of 33MST-0397-01-US-01 a memory storing executable instructions that when executed by the processor cause the system to: (Chiang column 4 lines 12-18; column 5 lines 19-25: memory)
display a primary content page within a [tabbed] browser, (Chiang column 2 lines 52-53, column 6 lines 12-15: a document [primary content page] is displayed within a document viewer; column 5 lines 37-39: the document viewer 52 may comprise a conventional Web browser; column 10 lines 5-6) 
the primary content page having first dimensions; (Chiang Fig. 3 showing document displayed having first dimensions)
receive selected text to be sidebar searched; (Chiang column 5 lines 44-49: search term designation module;
create a sidebar search request, [the request indicating size information for rendering]; (Chiang column 5 lines 44-49: search term designation module; column 6 lines 27-32 and 67 to column 7 lines 1-40, 65-66; column 8 lines 35-38: describing after receiving selected text from a document in the document view, receiving a request to perform a search based on the selected text; column 10 lines 7-22)
send the sidebar search request to a search service; (Chiang column 8 lines 39-44, 56-65; column 9 lines 6-15: the search initiation module sends the search request to a search engine [search service] for processing and generating search results)
receive tailored results; create a sidebar search pane; render the tailored search results in the sidebar search pane; (Chiang column 9 lines 32-35, 43-47: a user may have sufficient screen area to display the document viewer 52 in parallel with the new instance of the web browser 50 [tailored results]; Fig. 8 showing the received search results being displayed in a sidebar search panel along side a primary content page; column 10 lines 30-35…NOTE: Search results would have to be received and a sidebar search panel would have to be created in order for the search results to be displayed in a sidebar search panel)
However, Chiang may not explicitly teach a tabbed browser and re-render the primary content page within second dimensions alongside the sidebar search pane, wherein the second dimensions are smaller than the first dimensions.  
Mertens teaches a tabbed browser, (Mertens Fig. 2 showing a tabbed browser)
re-render the primary content page within second dimensions alongside the sidebar search pane, wherein the second dimensions are smaller than the first dimensions.  (Mertens column 8 lines 54-67 to column 9 line 2: interface 200 can update to the display 250 and present the knowledge panel 256 received from the knowledge panel system 110 to the user; the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in; column 12 lines 52-58; column 4 lines 55-57; column 7 lines 53-58; Fig. 2 showing that the second dimensions are smaller than the first dimensions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provided a tabbed browser and to re-render the primary content page as taught by Mertens for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang, with a reasonable expectation of success, for multi-tasking purposes and in order to prevent visual obscurity, which would improve user experience and allow the user to maintain visual and mental context throughout the search.  In addition, both references (Chiang and Mertens) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying search results in sidebar. This close relation between the references highly suggests a reasonable expectation of success.
However, Chiang in view of Mertens may not explicitly teach every aspect of the request indicating size information for rendering.
Kogan teaches the request indicating size information for rendering; (Kogan [0043]: the user device 106 may send, with the query input, data indicating the size of available space for presenting search results in the view port on the user device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide the request indicating size information for rendering as taught by Kogan for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, for resource management and presentation purposes (Kogan [0005] [0043]).  In addition, references (Chiang in view of Mertens and Kogan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar pane user interfaces. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Chiang in view of Mertens in further view of Kogan teaches further causing the processor to disambiguate the search service request.  (Mertens column 7 lines 63-64: identify one or more factual entities that is described or referenced by the content of the document; column 8 lines 7-12: entity and context identifier 109 can process the content of the document, e.g., text and images contained by the document, as well as metadata about the documents, e.g., document title, creation data, or access control lists) [The motivation of claim 15 is applicable to claim 18 and thereby incorporated.  Moreover, disambiguating the request would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 19, Chiang in view of Mertens in further view of Kogan teaches further determining a context of the primary content page, (Chiang column 7 lines 63-64; column 8 lines 7-30: context is determined; the entity and context identifier 109 may analyze the text behind the cursor)) wherein the context is one of: language, category or image.  (Mertens column 8 lines 5-6; column 12 lines 46-48: a factual entity is a concept, subject, or topic; linguistic rules) [The motivation of claim 15 is applicable to claim 19 and thereby incorporated.  Moreover, determining the context would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 20, Chiang in view of Mertens in further view of Kogan teaches wherein the search service comprises an enterprise data search service. (Chiang column 5 lines 8-18; column 8 lines 20-24: describing utilizing enterprise data search services; Fig. 1; Mertens column 10 lines 12-20) [The motivation of claim 15 is applicable to claim 20 and thereby incorporated]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Kogan in further view of Zheng.

Regarding Claim 16, Chiang in view of Mertens in further view of Kogan may not explicitly teach every aspect of wherein the sidebar search request includes a modified user agent related to the browser application.
Zheng teaches wherein the sidebar search request includes a modified user agent related to the browser application.  (Zheng [0009] [0046] [0051] [0081]: obtaining user agent information carried in a search request sent by the client according to the search request; and obtaining the attribute information of the terminal where the client runs from the user agent information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sidebar search request to include a modified user agent related to the browser application as taught by Zheng for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens in further view of Kogan, with a reasonable expectation of success, in order to improve the accuracy of the search result and search efficiency (Zheng [0005] [0025]).  In addition, references (Chiang in view of Mertens in further view of Kogan and Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching methods. This close relation between the references highly suggests a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Kogan in further view of Howes.

Regarding Claim 17, Chiang in view of Mertens in further view of Kogan does teach that “the panel may be sorted into an ordered stack, and the knowledge panels may be shown as a stack of panel wherein the top panel is fully readable, and the other panels are partially or completely occluded by the top panel” (Mertens column 10 line 67 to column 11 line 3); however, Chiang in view of Mertens in further view of Kogan may not explicitly teach every aspect of wherein the tailored search results include a plurality of vertical search options for refining the contents of the sidebar search pane.  
Howes teaches wherein the tailored search results include a plurality of vertical search options for refining the contents of the sidebar search pane.  (Howes [0027]: the aggregated results are grouped using a set of tabs 235 [vertical search options], each tab corresponding to one of the network search services 130, such that selecting one of the tabs (e.g., by clicking on it) displays only the search results obtained from the corresponding network search service; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of vertical search options for refining the contents of the sidebar search pane as taught by Howes for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens in further view of Kogan, with a reasonable expectation of success, because in doings so would allow a user to view a subset of search results as wanted by user, thus, enhancing user experience and efficiency.  In addition, references (Chiang in view of Mertens in further view of Kogan and Howes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar-searching capability. This close relation between the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
Freed
US 8,477,109 B1 – Relevant to claim 8
Kim et al.
US 11,243,649 B2 – Directed to providing web browsing interface including dividing the content display region into at least two spaces [Abstract]

Wang
US 8,607,137 B2 – Directed to displaying a plurality of web pages within a single web browsing display area includes determining a Uniform Resource Locator (URL) for each of the plurality of web pages to be displayed. Each of the URLs may be determined from user inputs or predefined settings. The method may also include allocating a display region within the web browsing display area to define an allocated display region and displaying the one of the plurality of web pages within the allocated display region [Abstract]


US Patent Application Publications
Burke et al.
US 2006/0224951 A1 – Directed to when the plug-in is activated, each time a user selects a URL to retrieve a new web document, the plug-in displays a new browser window in addition to the existing browser window within a single instance of the web browser application [Abstract]
Broman et al.
US 2011/0252060 A1 – Directed to topic-based browsing [Abstract]
Chan et al.
US 2014/0237425 A1 – Directed to using context in determining a response to user interaction with a device [Abstract] and displaying search results in a sidebar [Fig. 4A-B] [Relevant to claims 1, 4, 5, 7, 8, 15, and 17-19]
Dumais et al.
US 2004/0267730 A1 – See Fig. 5 and corresponding paragraphs 
Fan et al.
US 2015/0310116 A1 – Directed to providing search results corresponding to displayed content [Abstract]; See Figs. 5, 6, 11
French et al.
US 2013/0325832 A1 – Directed to presenting search results in a manner that enables a concurrent viewing of the targets associated with the search results [0004]
Kim et al.
US 20170169043 A1 – Directed to splaying web pages, wherein one display region is split into a plurality of section regions and a plurality of web pages are respectively displayed in the plurality of section regions [0003]; See Figs. 9A-B
Rogers 
US 2005/0060664 A1 – Directed to a slideout window presents content related to original content displayed in a host window when the user clicks on the original content [Abstract]
Varippyreddy et al.
US 2019/0080023 A1 – Directed to search result-based listing generation in a single view [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        June 4, 2022